DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 09/30/2020 and 12/30/2020.
Claims 1-16 have been canceled.
Claims 17-36 have been added.
Claims 17-36 are pending and have been examined.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/541974 filed on 07/06/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 09/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. WIFI, BLUETOOTH, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “special” in claim 17 is a relative term which renders the claim indefinite. The term “special” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is considered “special” varies depending on person, context, etc.  As such the claim is indefinite.  This similarly applies to independent claims 25 and 33.  Due at least to their dependency upon claims 17, 25, or 33, dependent claims 18-24, 26-32, and 33-36 also are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18, 25-26, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20140325384 A1 as cited in IDS dated 09/30/2020) in view of Baumann et al. (US 20120096386 A1).
As per independent claim 17, Kobayashi teaches a method, comprising: receiving, by a second terminal, a desktop drawing file shared by a first terminal (e.g. in paragraphs 54-55 and 87, “home screen transmitting… enables sharing of home screen information, including background images, with the other communication terminals”), wherein the desktop drawing file comprises a desktop description file and a file package of a screen interface on a first desktop of the first terminal, the desktop description file comprises a location of an application interface element on the first desktop of the first terminal and the file package comprises a thumbnail of the application interface element (e.g. in paragraphs 50 and 55, “home screen includes prescribed display objects (including icons and widgets) [i.e. application interface elements]… screen information includes, for example but without limitation, disposition information of display objects on the home screen (coordinate information) [i.e. location of an application interface element], acquisition source information for applications corresponding to display objects (acquisition source URLs), thumbnail graphics…associated with display objects”); and replacing, by the second terminal, a second desktop of the second terminal using the desktop drawing file shared by the first terminal (e.g. in paragraphs 50 and 76-79, ““overwrites the home screen information regarding the first home screen stored in the terminal received beforehand with the received home screen information””), and wherein information of the application is included in the desktop drawing file shared by the first terminal (e.g. in paragraphs 50 and 55, “screen information includes… acquisition source information for applications corresponding to display objects (acquisition source URLs)”), but does not specifically teach wherein the replacing comprises displaying a special mark for a desktop application icon, wherein an application corresponding to the desktop application icon is not installed on the second terminal.  However, Baumann teaches displaying a special mark for a desktop application icon, wherein an application corresponding to the desktop application icon is not installed on a terminal (e.g. in paragraphs 34-35, “while the springboard is emerging into view, the icon 503 meanwhile stays in the foreground and can be…made semi-transparent… The icon 503 hovers over an area of the springboard that becomes the destination location for the icon 503 once the download and installation of the application is complete” and figures 5C showing application icon as a blurred mark).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to include the teachings of Baumann because one of ordinary skill in the art would have recognized the benefit of allowing the user to quickly understand that an icon associated with an application has not been acquired/installed yet.  

As per claim 18, the rejection of claim 17 is incorporated and the combination further teaches wherein the displaying comprises: blurrily displaying, by the second terminal, the desktop application icon (e.g. Baumann, paragraph 35 and figures 5C-5D showing blurry when not installed to clear when installed).
	Claims 25-26 are the terminal claims corresponding to method claims 17-18, and are rejected under the same reasons set forth and the combination further teaches at least one processor and a non-transitory memory storing a program to be executed by the at least one processor (e.g. Kobayashi, in paragraphs 43-46).
Claims 33-34 are the medium claims corresponding to method claims 17-18, and are rejected under the same reasons set forth and the combination further teaches non-transitory computer-readable medium having instructions stored thereon (e.g. Kobayashi, in paragraphs 43-46).

Claims 19-22, 24, 27-30, 32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20140325384 A1 as cited in IDS dated 09/30/2020) in view of Baumann et al. (US 20120096386 A1) as applied above, and further in view of Kam et al. (US 5113393 A), Park et al. (US 20130254291 A1 as cited in IDS dated 09/30/2020) and Lee et al. (US 20080182628 A1 as cited in IDS dated 09/30/2020).
As per claim 19, the rejection of claim 17 is incorporated and the combination further teaches wherein the desktop description file comprises a location of each of a plurality of application interface elements on a shared entity on the first desktop of the first terminal (e.g. Kobayashi, in paragraph 50, “disposition information of display objects on the home screen (coordinate information)”), wherein the desktop description file further comprises a downloading link of the each of the plurality of application interface elements (e.g. Kobayashi, in paragraph 50, “acquisition source information for applications corresponding to display objects (acquisition source URLs)”), wherein the file package comprises a thumbnail of the each of the plurality of application interface elements (e.g. Kobayashi, in paragraph 50, “thumbnail graphics…associated with display objects… home screen information corresponding to the selected thumbnail graphic is transmitted to the destination corresponding to the selected address graphic 520”), wherein the desktop drawing file further comprises a desktop wallpaper (e.g. Kobayashi, in paragraph 87, “background image”), and wherein the plurality of application interface elements comprise a desktop application and a desktop widget (e.g. Kobayashi, in paragraphs 50 and 64, “widgets… applications”), but does not specifically wherein the desktop description file further comprises a file name and a package name, sharing a plurality of screen interfaces with thumbnails of the plurality of screen interfaces, and wherein the desktop drawing file further comprises a desktop theme.  
However, Kam teaches a description file comprising a file name and a package name (e.g. in column 10 lines 30-35 and column 16 lines 4-6, “For each file, it specifies the file's title, its type, and its file name” and “PKG ID”, and figure 3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Kam because one of ordinary skill in the art would have recognized the benefit of allowing relevant information to also be passed.  
The combination teaches a thumbnail associated with each screen interface (e.g. Kobayashi, in paragraphs 50 and 55, “home screen information corresponding to the selected thumbnail graphic is transmitted to the destination corresponding to the selected address graphic 520”) and Park teaches sharing an entity including sharing a plurality of screen interfaces (e.g. in paragraphs 10, 33-34, 58-59, and 61, and figure 5, “sharing a shared home screen(s) that is set to be shared by N-screen devices”, each device has one or more screens up to N screens for sharing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Park because one of ordinary skill in the art would have recognized the benefit of facilitating multiscreen sharing for devices that support multiple screens.  
Lee teaches a desktop drawing file comprising a desktop theme (e.g. in paragraphs 83, 91, 94, and 111, “themes” for “home screen”, and figure 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Lee because one of ordinary skill in the art would have recognized the benefit of allowing relevant features to be used and changed (also amounts a simple substitution that yields predictable results; e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  

As per claim 20, the rejection of claim 19 is incorporated and the combination further teaches wherein the plurality of application interface elements comprise the desktop application, the desktop widget, and a folder on the first desktop (e.g. Kobayashi, in paragraphs 50, 64, and 87; Park, in paragraph 34 and 58; Lee, in paragraphs 91 and 94 and figure 12).
As per claim 21, the rejection of claim 19 is incorporated and the combination further teaches replacing, by the second terminal, a second desktop drawing file of the second terminal with the desktop drawing file shared by the first desktop drawing file and displaying, by the second terminal, the second desktop of the second terminal according to the replaced second desktop drawing file of the second terminal (e.g. Kobayashi, in paragraphs 50 and 76-79, “overwrites” to display with replaced desktop).  

As per claim 22, the rejection of claim 21 is incorporated and the combination further teaches wherein the displaying the second desktop of the second terminal comprises: replacing, by the second terminal, a desktop wallpaper of the second terminal and arranging a desktop icon of the second terminal (e.g. Kobayashi, in paragraphs 18, 50, 76-78, and 87; Lee, in paragraphs 83 and 110-111, “theme background… icons…displayed in a column (or row) [and/or] along one side”).  

As per claim 24, the rejection of claim 17 is incorporated, but the combination does not specifically teach wherein the replacing the second desktop of the second terminal comprises: replacing, by the second terminal, a desktop theme of the second terminal with the desktop theme comprised in the desktop drawing file.  However, Lee teaches a desktop drawing file comprising a desktop theme (e.g. in paragraphs 83, 91, 94, and 111, “themes” for “home screen”, and figure 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Lee because one of ordinary skill in the art would have recognized the benefit of allowing relevant features to be used and changed (also amounts a simple substitution that yields predictable results; e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  

	Claims 27-30 and 32 are the terminal claims corresponding to method claims 19-22 and 24, and are rejected under the same reasons set forth.

Claims 35-36 are the medium claims corresponding to method claims 19-20, and are rejected under the same reasons set forth.

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20140325384 A1 as cited in IDS dated 09/30/2020) in view of Baumann et al. (US 20120096386 A1), Kam et al. (US 5113393 A), Park et al. (US 20130254291 A1 as cited in IDS dated 09/30/2020) and Lee et al. (US 20080182628 A1 as cited in IDS dated 09/30/2020) as applied above, and further in view of Malabuyo et al. (US 20060205517 A1 as cited in IDS dated 09/30/2020).
As per claim 23, the rejection of claim 19 is incorporated and the combination further teaches wherein the desktop description file further comprises a desktop preview image of the first terminal (e.g. Kobayashi, in paragraphs 50 and 55; Lee, in paragraphs 91 and 94 and figure 12) and receiving the desktop drawing file shared by the first terminal and updating the desktop comprising replacing the second desktop of the second terminal (e.g. Kobayashi, in paragraphs 50 and 76-79), but does not specifically teach wherein after receiving, and before updating, displaying, by the second terminal, the desktop preview image of the first terminal according to the desktop description file; and after the displaying the desktop preview image and in response to receiving a third operation, triggering the updating using the desktop drawing file, wherein the second terminal uses the third operation to determine to use the desktop drawing file.  However, Malabuyo teaches a desktop description file comprising a desktop preview image, wherein after receiving, by a terminal, a desktop drawing file, and before updating, by the terminal, a desktop of the terminal according to the received desktop drawing file, displaying, by the terminal, the desktop preview image and after displaying, by the terminal, the desktop preview image of the terminal and in response to receiving a third operation, triggering the updating using the desktop drawing file, by the terminal, the desktop of the terminal according to the received desktop drawing file, wherein the third operation is used to determine to use the received desktop drawing file (e.g. in paragraphs 228 and 227, “finished download themes…, the user will return to the Theme menu with preserved focus. The newly downloaded theme thumbnail will appear in the preview window” and “Theme sub-menu of the options menu will allow the user to select a system theme (Dashboard skin with HUD background blade skin). Generally, the user will see a small thumbnail image showing the currently highlight theme (with HUD over Dash in thumbnail)… [receiving an operation] will immediately apply the theme”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Malabuyo because one of ordinary skill in the art would have recognized the benefit of giving an idea of the information to the second user and/or allowing the second user to choose between files.
	Claim 31 is the terminal claim corresponding to method claim 23, and is rejected under the same reasons set forth.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10795633. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.  For example, the claims of ‘633 recites features of the present claims, but do not specifically recite “wherein the replacing comprises displaying a special mark for a desktop application icon, wherein an application corresponding to the desktop application icon is not installed on the second terminal”.  However, prior art (e.g. Baumann, as noted above) teaches displaying a special mark for a desktop application icon, wherein an application corresponding to the desktop application icon is not installed on a terminal (e.g. Baumann, in paragraphs 34-35, “while the springboard is emerging into view, the icon 503 meanwhile stays in the foreground and can be…made semi-transparent… The icon 503 hovers over an area of the springboard that becomes the destination location for the icon 503 once the download and installation of the application is complete” and figures 5C showing application icon as a blurred mark).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of ‘633 to include the teachings of Baumann because one of ordinary skill in the art would have recognized the benefit of allowing the user to quickly understand that an icon associated with an application has not been acquired/installed yet.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Lee et al. (US 20170277400 A1) teaches “the icon 32 corresponding to the new application can be displayed in a semi-transparent state, until the new application is completely installed” (e.g. in paragraph 206).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        06/30/2022



/ARIEL MERCADO/Primary Examiner, Art Unit 2176